881 F.2d 1076
132 L.R.R.M. (BNA) 2800
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.FORD BROTHERS, INC., Respondent.
No. 89-5756.
United States Court of Appeals, Sixth Circuit.
Aug. 9, 1989.

Before:  KRUPANSKY and RYAN, Circuit Judges;  and LIVELY, Senior Circuit Judge.


1
SUPPLEMENTAL JUDGMENT ENFORCING A SUPPLEMENTAL ORDER OF THE

NATIONAL LABOR RELATIONS BOARD

2
This Court having on March 19, 1986, entered its judgment enforcing in full the backpay provision of the Order of the National Labor Relations Board, the Board, on October 17, 1988, issued its Supplemental Decision and Order fixing the amount of backpay due the discriminatees and having thereafter applied to this Court for summary entry of a supplemental judgment specifying the amount of backpay due:


3
IT IS HEREBY ORDERED AND ADJUDGED by the Court that Respondent, Ford Brothers, Inc., Coal Grove, Ohio, its officers, agents, successors, and assigns, shall pay to the employees named in the attached Appendix the amounts listed next to their names, with interest as set forth in New Horizons for the Retarded.1

APPENDIX
NAME NET BACKPAY
Acree, Bobby $1,537.00
Barnhart, Donald 4,239.33
Bohl, Frederick 8,344.62
Bonnette, Harold 4,190.45
Bonnette, Paul 3,379.89
Bowers, Ralph 4,373.53
Brummett, Paul 7,879.99
Burd, Leslie 7,298.88
Bussey, George 4,503.61
Carpenter, Paul, Jr. 1,063.24
Carr, Glen 6,530.37
Chalfant, George 4,192.54
Coe, Lester 5,918.46
Collinsworth, Guy 4,040.01
Cornetet, William 5,158.86
Cox, Wallace 2,751.97
Cremeens, Brice 963.85
Custer, Paul 4,394.64
Davis, Ellis 3,979.13
Dean, Gomer 9,190.05
Devore, Tex 3,417.02
Dickerson, Homer 6,777.30
Dotson, Boyce 8,106.36
Frady, Hoke 6,792.40
Frakes, James 3,501.56
Friend, Joseph 1,428.71
Greenlee, Thomas 4,298.34
Griffith, Floyd 6,415.40
Grim, William 3,251.64
Gulley, Victor 6,070.73
Hamilton, Carl 2,723.39
Hinzman, Larry 4,928.24
Hopper, Glen 4,039.69
Horn, Morris 7,048.44
Howard, Donald 1,823.05
Huff, James 4,126.10
Hyde, Lewis 6,100.34
Jackson, Lester 4,063.18
Jewell, Raymond 3,839.83
Kenney, Leonard 2,244.14
Love, Leland 7,645.67
Malone, Fred 2,877.48
Mann, Fred 5,327.91
McAdams, Charles 2,778.46
McClain, Ariel, Jr. 2,162.39
McCoy, William 3,904.04
McEntire, John 571.01
McGinnis, James 7,933.56
McMillian, Harry 1,400.68
McQueary, James 4,288.25
Meeks, Boyce 1,154.07
Menshouse, George 5,271.47
Montavon, Harold 4,867.72
Moody, William 110.37
Morris, Earl 7,605.05
Musick, Jerry 3,754.51
Napier, Chester 7,174.30
Napier, Elmer 9,692.59
Napier, Lester 8,538.51
Truesdell, Hancel 8,199.10
Vilone, Joe 2,073.49
Ward, Thomas 4,837.08
Watson, Aaron 6,414.00
Watson, Dennis 960.80
Watson, Lowell 4,622.96
Weiman, Sherman 4,751.23
Wilcoxen, Kenneth 1,886.86
Wheeler, Bert 4,378.06
Wheeler, Clayton 5,013.53
Wilson, William 3,727.06
Payne, Charles 1,945.28
Peters, Willis 4,622.66
Quillen, Larry 5,250.23
Rambo, Donald 5,266.85
Riffe, William 640.34
Robinson, Robert 4,436.93
Ross, Robert 6,313.88
Shrum, Herbert 5,214.19
Skeens, Kenneth 9,562.05
Slone, Ralph 2,825.47
Smith Ivan 7,653.23
Smith, Jack 2,122.06
Smith, Robert 4,754.45
Smith, Ronald 3,889.54
Sparks, Harry 6,143.94
Sparks, William 5,800.51
Spears, Charles 8,832.50
Stover, William 8,007.80
Taylor, James 2,575.06
Taylor, Robert 1,163.30
Terry, Charles 1,796.01
Thomas, John 1,657.51


1
 283 NLRB No. 181 (May 28, 1987).  Interest on and after January 1, 1987, shall be computed at the "short-term Federal rate" for the underpayment of taxes as set out in the 1986 amendment to 26 U.S.C. Sec. 6621.  Interest on amounts accrued prior to January 1, 1987 (the effective date of the 1986 amendment to 26 U.S.C. Sec. 6621), shall be computed in accordance with Florida Steel Corp., 231 NLRB 651 (1977)